DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1, 2, 4-9, 12, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 10,455,406 B2) in view of Park et al (US 8,903,930 B2).
	Regarding claims 17, 1, 6 and 12, Baek teaches a mobile device for adaptively setting access point name, APN (see Fig.1 to Fig.4, “UE”, and column 2, lines 32-54, “APN”), the mobile device comprising: 
 	a processing unit (see Fig.13B and Fig.32, “controller”), for executing a program code (see Baek’s claim 11, “wherein the controller is further configured to transmit a discovery message including the relay service code for the UE-to-network relay with the second terminal based on information included in the service authorization response message”), and 
 	a storage unit, coupled to the processing unit(see Fig.13B, “storage unit” coupled to the “controller”), for storing the program code (also see Fig.13B, “storage unit” a controller 1360 and a storage unit 1370. The transceiver 1350 transmits/receives messages to/from external devices other UE. The storage unit 1370 stores information contained in the message, such as parameters, etc. The controller 1360 controls: the transceiver 1350 and the storage unit 1370 to perform operations according to the embodiment”),
 	wherein the program code instructs the processing unit to perform the following steps: 
 	receiving a broadcast message from a regional base station of the wireless communication system (see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message”, and see Fig.1 to Fig.4, communication between the UE and a regional base station.  In addition, see Applicant’s Specification, [0015], the only one place where Applicant merely discloses “a regional base station”.  Therefore, Baek’s “base station” (see Fig.1 to Fig.4) reads on Applicant’s “a regional base station”.  Furthermore, see Baek, column 5, lines 44-47, “The term `evolved node B (eNB)` is interchangeable with a ` base station,` etc”, and/or see column 6, line 11, “a base station (also called an eNB)”), 
 	wherein the broadcast message comprises an APN data (also see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message” and “the service authorization response message including a relay service code, validity time information related to a service authorization for a user equipment (UE)-to-network relay, and an access point name (APN)”), and 
 	establishing a packet data network, PDN, connectivity (also see Baek’s claims 1, 5, 9 and 13, “and an access point name (APN) to be used for a packet data network (PDN) connection for a relay service code related service”) corresponding to a server according to the APN data (also see Baek’s claims 1, 5, 9 and 13, “and establishing the PDN connection for the UE-to-network relay based on the APN included in the service authorization response message”).  
	Baek does not specifically disclose receiving a broadcast message from a regional base station of the wireless communication system without transmitting a message for requesting the broadcast message to the regional base station.
 	Park teaches receiving a broadcast message from a regional base station of the wireless communication system without transmitting a message for requesting the broadcast message to the regional base station (see column 14, lines 52-56, “controls the BS to periodically broadcast an advertisement (ADV) message needed for M2M device scanning without receiving a request from the M2M device”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Park into the system of Baek so that the M2M device can perform scanning and can select a group head on the basis of the scanning result (see Park, column 14, lines 55-57).
 	Regarding claims 2, 7 and 13, Baek further teaches the broadcast message comprises link information for triggering an APN setting operation (see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message” and “APN”, and see Fig.1 to Fig.4, communication between the UE and a base station).  
 	Regarding claims 4, 8 and 15, Baek further teaches the link information comprises an Internet Protocol Address for downloading and installing a mobile protocol address”, “IP address”, and see Baek’s claims 1, 5, 9 and 13, “an access point name (APN)”).  
 	Regarding claims 5, 9 and 16, Baek further teaches the mobile application further provides the service of the server to the mobile device via the PDN connectivity (see column 6, lines 4-20, “provide services used by ProSe UE”, and “access point name (APN)”).  
	Regarding claim 18, Baek further teaches the broadcast message comprises link information for triggering an APN setting operation (see [0073], [0075], [0078], [0079], [0091], [0093], [0096], [0106], [0108], [0111], [0125], [0128], “broadcast”, [0009] to [0011], [0065], [0066], [0082], [0143], “APN”), and the link information comprises an Internet Protocol Address for downloading and installing a mobile application for setting an APN (see [0060], “IP address”).  
 	Regarding claim 19, Baek further teaches the regional base station is established between the mobile device and a core network, for serving the mobile device in an area, wherein the mobile device is directly served by the core network outside the area (see [0056], [0061], [0064], [0081], [0099], [0114], “UE”, “base station”/“eNB”, “core network”).
	
Response to Arguments
3. 	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
On pages 6-8 of Applicant’s remarks, Applicant argues that Park, Fig.6, Col. 12, lines 14-30, Col. 14, lines 55-59, Col. 14, lines 58-59, Col. 12, lines 14-30, Table 10 is different from the broadcast message of the present application. 
 	In response, Examiner did not cite Park, Fig.6, Col. 12, lines 14-30, Col. 14, lines 55-59, Col. 14, lines 58-59, Col. 12, lines 14-30, Table 10 for the previous rejection as alleged by the Applicant.
 	In addition, Applicant’s attention is directed to the teachings of Park (see column 14, lines 52-56 as indicated in the previous Office action), where Park teaches “controls the BS to periodically broadcast an advertisement (ADV) message needed for M2M device scanning without receiving a request from the M2M device” and it reads on Applicant’s newly added “receiving a broadcast message from a regional base station of the wireless communication system without transmitting a message for requesting the broadcast message to the regional base station”.
 	On page 8 of Applicant’s remarks, Applicant further argues that “Therefore, those skilled in the art would not have motivation to combine Baek with Park to derive the technical feature "without transmitting a message for requesting the broadcast message to the regional base station" recited in claims 1, 6, 12 and 17 of the present application”. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to do so found in the references themselves so that the M2M device can perform scanning and can select a group head on the basis of the scanning result (see Park, column 14, lines 55-57).

Conclusion
4. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642